Opinion issued September 29, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00684-CV
———————————
In re KC Greenhouse Patio Apartments, LP, Relator

 

 
Original Proceeding on
Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          In
this original proceeding, KC Greenhouse Patio Apartments, LP challenges the
trial court’s order appointing a guardian ad litem to determine whether a
conflict of interests exists between real party in interest Kendra Brooks, a
minor, and her next friend, Shardae Redman.[1] We deny the petition for
writ of mandamus.
                                                          PER
CURIAM 
 
Panel
consists of Justices Jennings, Brown, and Huddle.
 
 




[1]
          The underlying case is Thomas et al. v. KC Greenhouse Patio
Apartments, LP et al.,  No.
2009-46107 in the 129th District Court of Harris County, Texas, the Honorable
Michael Gomez presiding.